NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PING WANG,                                      No.    15-71744

                Petitioner,                     Agency No. A205-552-253

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Ping Wang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in the record regarding when Wang first attended a house

church in China and his demeanor. Id. at 1044 (adverse credibility finding must be

based on the totality of the circumstances); Kumar v. Garland, 18 F.4th 1148, 1155

(9th Cir. 2021) (an “IJ’s observations about demeanor” are entitled to “special

deference”). Wang’s explanations do not compel a contrary conclusion. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011) (agency not required to

accept explanations for inconsistencies). Wang also failed to provide sufficient

corroborating evidence of his U.S. church attendance. See Shrestha, 590 F.3d at

1047-48. In the absence of credible testimony, Wang’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of CAT protection

because it was based on the same evidence found not credible, and Wang does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.



                                         2                                    15-71744
The temporary stay of removal remains in place until the mandate issues.

PETITION FOR REVIEW DENIED.




                                  3                                  15-71744